Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification does not explicitly disclose that the first layer is the sealing layer and the second layer is the containment layer.  The specification discloses there is a first layer and a second layer and the first layer is water soluble, dissolvable, biodegradable or removable [0007]. Paragraph [0019] discloses the layers shown in fig. 2 that are the containment layer shown as the permeable layer (20), the sealing layer shown as the impermeable layer (50).  Paragraph [0051] discloses the permeable layer (20) includes a containment sheet that is biodegradeable, water soluble and removable.  It is not clear if the first or second layers or both are biodegradeable, water soluble and removable.  It is clear that the permeable sealing layer is biodegradeable, water soluble and removable and the first layer is biodegradeable, water soluble and removable, however the claims recite the first layer is the sealing layer which is not the permeable layer.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and dependent claims 2-7 and 8 and dependent claims 9-14 and claim 15 and dependent claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 1, 8 and 15 require the cementitious composite to have a maximum 28 day compressive strength.  Maximum 28 day compressive is a relative term and does not distinguish the strength from the prior art.  The prior art of record in this office action discloses a compressive strength of 5000 psi (Krasnoff) and 6000 to 10000 (Gabriel) but it is not clear if this is the maximum compressive strength.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Krasnoff et al (US 2014/0170916) in view of Gabriel et al (US 3754954).
Krasnoff is directed to a cementitious composite material for in-situ hydration that includes a mesh layer, a cementitious material, a sealing layer, and a containment layer (ABST). Krasnoff teaches a first layer and a second layer and a cementitious layer. The cementitious material is disposed within the mesh layer and includes a plurality of cementitious particles. The sealing layer is disposed along the first side of the mesh layer and is coupled to the plurality of fibers. The containment layer is disposed along the opposing second side of the mesh layer and is configured to prevent the plurality of cementitious particles from migrating out of the mesh layer (ABST).
Krasnoff teaches an exemplary embodiment shown in FIG. 2, shown as nonwoven cementitious composite 10, which includes a plurality of layers. As shown in FIG. 2, the layers include a containment layer, which is a permeable layer 20, a cementitious layer 30, a three dimensional volume layer (i.e. mesh), which is structure layer 40, and an impermeable (e.g., sealing) layer, which is impermeable layer 50. The permeable layer 20, cementitious layer 30, structure layer 40, and impermeable layer 50 may be disposed adjacent to one another and assembled into a sheet to form nonwoven cementitious composite 10 [0025].
Krasnoff teaches the embodiments shown in FIGS. 2-8, wherein the cementitious layer 30 comprises materials that set and harden once exposed to a fluid (e.g., water) 
Krasnoff teaches the setting process may begin once cementitious layer 30 interacts with a fluid (e.g., water). The hydration and setting processes change cementitious layer 30 from a powder to a solid material. While setting produces a hardened material, curing may improve the strength of nonwoven cementitious composite 10. The cementitious layer 30 has a compressive strength of between two and five thousand pounds per square inch. The cementitious layer 30 is modified with high performance cementitious ingredients and additives to achieve strength values in excess of five thousand pounds per square inch [0055].  
The high strength is equated with 28 day maximum compressive strength.
Krasnoff teaches the water to cement ratio can be 0.5 [0108] which is in the claimed range of 0.25 and 0.55.
Krasnoff differs and does not explicitly teach the cementitious mixture is configured to absorb a mass of water that provides a maximum 28 day compressive strength.  Krasnoff teaches the cementitious layer 30 has a compressive strength of between two and five thousand pounds per square inch. According to an alternative embodiment, cementitious layer 30 is modified with high performance cementitious ingredients and additives to achieve strength values in excess of five thousand pounds per square inch [0055].  As Krasnoff teaches the cementitious layer is modified to achieve strength values in excess of five thousand pounds per square inch, it is 
Krasnoff differs and does not teach a void fraction between 0.64 and 1.35 wherein the void fraction is defined as the ratio of the volume of the voids within the cementitious mixture per unit area of the cementitious composite to the volume of the cementitious materials per unit area of the cementitious composite.
Gabriel is directed to altering the properties of concrete by altering the quality or geometry of the intergranular contact of filler materials (Title).  Gabriel teaches a method for preparing and molding concrete so as to impart great strength per weight, minimize shrinkage and creep, reduce porosity and give a superior as-molded surface. Aggregates are dry mixed with cement such that the bulk volume of dry cement is approximately equal to the volume of void space which the aggregates would have if the cement were not present. A mold is filled with the resultant dry mixture, the ingredients of which are so proportioned that a particular geometry of particle contact is achieved upon compaction. The quality and geometry of this contact (coupled with the properties of the particular filler materials) determine the properties of the finished product (ABST).
Gabriel teaches a mold and the mold has a first layer and a second layer as shown in Fig. 1.
Gabriel teaches a method for dry mixing aggregates with cement such that the bulk volume of all the cement-size particles is approximately equal to the volume of void space in which the aggregates would have if the cement-size particles were not present. The mold is filled with the dry mixture. The ingredients are proportioned to achieve a particular geometry of particle contact. The quality and geometry of this contact 
Gabriel teaches graded fine and coarse aggregates, preferably with angular grains, are mixed together. If these aggregates were to be densely compacted, they would have a certain percentage of void space between particles. A quantity of cement calculated to be approximately equal to the volume of that void space when the dry cement is in a compacted dense array, is added. The dry aggregate is then mixed with the added cement, and the dry mixture is poured into the mold or forms. The dry mixture is then compacted in the mold by vibration and tamping, so as to approach the volume which the well-compacted aggregate would have had without any cement being present; i.e., the cement completely fills all the voids between the aggregates. Water is then added by exposing a portion of the concrete to water, for instance, through small holes at the bottom of the mold. Capillary action is sufficient to draw the water throughout the concrete mix, sweeping the air in the minute capillary-size void spaces ahead of the water and eventually out of the mold. Additives, such as calcium chloride, may be included. The concrete is then cured in the normal manner (col. 3, lines 45-68).

Gabriel teaches the volume of cement fills the void volume between the sand and aggregate.  Wherein the volume of voids relative to the volume of cement is equal, a 1:1 ratio exists and a void fraction of 1 which is within the claimed range. 
Gabriel shows the relationship between water to cement ratio and 28 day compressive strength in Fig. 17.  Gabriel’s water to cement ratio is in gals/sack and not on a weight basis as claimed.  Gabriel teach the relationship of water to cement ratio where the denser the compacted dry cement, the smaller the quantity of water admitted and, therefore, the lower the water-cement ratio. The water-cement ratio is a significant parameter which relates to the strength of concrete. The lower the water-cement ratio, the greater the strength, other things being equal. The usual process manufacturing wet mix concrete, water-cement ratios are rarely less than 4 gallons per sack of cement -- and this ratio is achieved only by reducing workability, surface smoothness and form definition, the concrete of this invention can achieve water-cement ratios less than 3 gallons per sack of cement without such negative factors (col. 13, lines 55-68, col. 14, lines 1-20). A sack of concrete is about 94 lbs and 3-4 gallons of water is 25-33 lbs and 
Gabriel teaches optimizing the void volume, aggregate volume and cement volume in order to impart great strength per weight, minimize shrinkage and creep, reduce porosity and give a superior as-molded surface.
As to claim 8, which additionally requires accelerators, Krasnoff teaches the cementitious composite as noted under the rejection of claim 1.  Krasnoff teaches addition of accelerators [0058].
As to claim 15, which additionally requires a layer of water soluble, dissolvable, biodegradable or removable material, Krasnoff teaches the cementitious composite as noted under the rejection of claim 1.  Krasnoff teaches a water soluble, dissolvable, biodegradable or removable layer [0066].  
As to claims 1, 8 and 15 , it would have been obvious to one of ordinary skill in the art before the effective filing date to produce a cementitious composition with the claim void fraction motivated by Gabriel which teaches an optimum void volume of shaped and arranged cementitious materials produces a stronger concrete.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to produce a cementitious composite for in-situ hydration motivated by Krasnoff which teaches the water to cement ratio is 0.5 produces a layer of cement with compressive strengths in excess of 5000 lb/in2.
	As to claims 2, 3, 9 and 16, Krasnoff teaches an impermeable layer (referred to as a sealing layer) 50 [0025]. The examples in FIGS. 2-8 show impermeable layer 50 comprises a material capable of retaining cementitious layer 30 and hydration water 
As to claim 3 and 10, Krasnoff teaches the layers include a containment layer, which is a permeable layer 20. Krasnoff teaches a permeable layer 20, shown in FIGS. 2-4C, which facilitates the dispersion of a fluid (e.g., water, etc.) into nonwoven cementitious composite 10 while retaining cementitious layer 30. Permeable layer 20 may include specified characteristics that manage the flow of the fluid through permeable layer 20. The specified characteristics allow for the hydration of cementitious layer 30 without allowing the cementitious material to migrate from structure layer 40 (e.g., during handling before in-situ hydration, during in-situ hydration, etc.) [0062].
	As to claim 4, 11 and 18, Krasnoff teaches the permeable layer (equated with the containment layer, is water soluble [0037].
	As to claim 6, 12 and 19, Krasnoff teaches the permeable layer 20 is biodegradeable [0066].
	As to claims 7, 13 and 20, Krasnoff teaches the containment sheet can be removed [0066].
	As to claim 14 and 17, Krasnoff teaches use of superabsorbent polymers [0105].
As to claim 16, Krasnoff teaches an impermeable layer (referred to as a sealing layer) 50 [0025]. The examples in FIGS. 2-8 show impermeable layer 50 comprises a material capable of retaining cementitious layer 30 and hydration water without degrading after interacting with the cementitious material. As shown in FIGS. 2-8, 
	As to claim 17, Krasnoff teaches use of superabsorbent polymers [0105].
As to claims 18, 19 and 20, Krasnoff teaches the permeable layer (equated with the containment layer) is water soluble [0037].  Krasnoff teaches the permeable layer 20 is biodegradeable [0066].  Krasnoff teaches the containment sheet can be removed [0066].  Krasnoff does not explicitly teach both the first and second layers are biodegradable, water soluble and/or removable, however as Krasnoff teaches the outer layers can be biodegradable, water soluble and/or removable, it would have been obvious to one of ordinary skill in the art before the effective filing date to employ both first and second layers that are soluble motivated to produce a cement composite without an outer layer.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 8-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 14 of U.S. Patent No. 10221569 in view of Byrd (US 20160060169). Although the claims at issue are not both the instant application and the US Patent claims a first layer, a second layer spaced from the first layer and a cementitious mixture disposed between the first and second layer and a structure layer disposed between the first layer and the second layer wherein the cementitious mixture is configured to absorb a mass of water that provides a maximum 28 day compressive strength and the ratio of mass of water relative to the mass of cementitious materials is between 0.25 and 0.55.  The instant claims are broader in scope and would encompass the claims of the US Patent which further require the structure layer is a nonwoven material and there is a void fraction of 0.64 to 1.35 in the cementitious mixture.  The US Patent fails to claim a viscosity modifiers.  Byrd is directed to low density high strength concete compositions where the water to cement ratio below 0.45 [0088] or 0.40[0074] and the maximum strength is at 28 day is 620 psi or higher [0104], [0031]. Byrd uses viscosity modifiers [0078], [0083 in order to promote formation of self consolidating concrete by modifying rheology to allow flow without separation of materials and allows small particles to remain suspended in the mix..  Claim 1 of the instant application is fully encompassed by claim 1 of the US Patent and it would have been obvious to include a viscosity modifier motivated to allow for small particles to remain suspended, the instant application would have been obvious in view of the US Patent and Byrd.
Claim 2 of the instant application is obvious over the US Patent as both claim a first layer that is a sealing layer (claim 3) and the second layer is a containment layer (claim 4) and the sealing layer where the cement and water to not migrate to through the first side (claim 3).

Claim 8 is obvious over the US Patent in view of Byrd.  The US patent fails to teach an accelerator, however Byrd teaches addition of accelerators [0078]. 
Claim 9 of the instant application is obvious over the US Patent as both claim a first layer that is a sealing layer (claim 3) and the second layer is a containment layer (claim 4) and the sealing layer where the cement and water to not migrate to through the first side (claim 3).
Claim 10 of the instant application is obvious over the US Patent which both recite the containment layer is water permeable (claim 5).

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11098486.
Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and the US Patent claims a first layer, a second layer spaced from the first layer and a cementitious mixture disposed between the first and second layer and a structure layer disposed between the first layer and the second layer wherein the cementitious mixture is configured to absorb a mass of water that provides a maximum 28 day compressive strength and the ratio of mass of water relative to the mass of cementitious materials is between 0.25 and 0.55 (claim 2).  The instant claims are broader in scope and would encompass the claims of the US Patent which further require the structure layer is a nonwoven material and there is a void fraction of 0.64 to 1.35 in the cementitious mixture.  The US Patent claims viscosity 
Claim 2 and 16 of the instant application is obvious over the US Patent as both claim a first layer that is a sealing layer (claim 3) and the second layer is a containment layer (claim 4) and the sealing layer where the cement and water to not migrate to through the first side (claim 3).
Claim 3 of the instant application is obvious over the US Patent which both recite the containment layer is water permeable (claim 5).
Claims 4, 11, 15 and 18 of the instant application require a water soluble second layer and claim 9 of the US Patent claims the second layer is water soluble or dissolvable.
Claims 5, 12, 15 and 19 of the instant application require a biodegradable second layer as claimed in the US Patent, claim 10.
Claims 6, 13, 15 and 20 of the instant application require a removable second layer as does claim 11 of the US Patent.
Claims 7 and 14 claim a superabsorbent or accelerator as does the US Patent, claim 13 and 14.
Claim 8 is obvious over the US Patent claims 1 and 13.  
Claim 9 of the instant application is obvious over the US Patent as both claim a first layer that is a sealing layer (claim 3) and the second layer is a containment layer 
Claim 10 of the instant application is obvious over the US Patent which both recite the containment layer is water permeable (claim 5).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Crawford et al (US 2011/0311755).
Crawford fails to teach or suggest the claimed maximum 28 day compressive strength.  Crawford does not provide a water to cement ratio that produces a concrete with the maximum 28 day compressive strength.  Crawford limits the water to cement ratio to below that of the maximum 28 day compressive strength [0116]-[0118].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER A STEELE whose telephone number is (571)272-7115.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Lawrence Tarazano can be reached on 571-272-1515.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNIFER A STEELE/Primary Examiner, Art Unit 1796